Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the applicant’s argument filed on 02/16/2019 in which Claims 1-25 are presented for examination.
Status of claims
Claims 1-25 are pending; of which claims 1 and 3-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email on 10/30/2021 by applicant the Mr. Joel H. Bootzin. 

1.	(Currently Amended) A computer-implemented method of graphics processing validation, comprising:
obtaining image data of at least one image;
performing graphics processing to render the at least one image;
automatically determining whether the image data indicates a point of corruption in the graphics processing and determined during or after graphics processing of the at least one image , and
wherein the determining comprises preforming feature extraction on the at least one image that extracts features that indicate the existence of the corruption; and
automatically performing a debugging-related action using the point of corruption.
2.	(Cancelled) 
3.	(Currently Amended) The method of claim [[2]] 1 comprising inputting a version of the image data into a neural network to extract the features.
4.	The method of claim 3 wherein the neural network includes two neural network layers without any other neural network layer.
5.	The method of claim 4 wherein the neural network layers are convolutional layers.
6.	(Currently Amended) The method of claim [[2]] 1 wherein the features are image data gradients.
7.	The method of claim 1 comprising inputting a version of the image data into a machine learned model trained on corrupt images resulting from the type of corruption that is due to operations to protect content of an image from unauthorized access.

9.	The method of claim 8 wherein the machine learned model comprises an equation that compares gradients of the at least one image and gradients of corrupt images.
10.	The method of claim 7 wherein the machine learned model is formed of at least one polynomial correlation regression equation.
11.	The method of claim 1 wherein the debugging-related action comprises at least one of:
logging the results of the determination, 
automatically performing a breakpoint in the graphics processing to stop graphics processing to permit a time to perform debugging on graphics code performing the graphics processing, and 
automatically performing an interruption to capture and store data indicating the state of a computing device performing the graphics processing.
12.	(Currently Amended) A computer-implemented system comprising:
at least one display;
memory to store image data of at least one image;
at least one processor communicatively coupled to the memory and display, and the at least one processor to operate by:
performing graphics processing to render the at least one image;
, and wherein the determining comprises preforming feature extraction on the at least one image that extracts features that indicate the existence of the corruption; and
automatically performing a debugging-related action using the point of corruption.
13.	The system of claim 12 wherein the determining comprises determining whether the image data has gradients that sufficiently match gradients of corrupt images comprising using a machine learned model trained on the corrupt images.
14.	The system of claim 12 wherein the debugging-related action comprises performing a breakpoint in the code performing the graphics processing to render the at least one image.
15.	The system of claim 14 comprising initiating the breakpoint comprising initiating a breakpoint at or near a point of the corruption during running of the code regardless of whether or not a predetermined conditional breakpoint has been set to be available in the code at the breakpoint location within the code.
16.	The system of claim 14 wherein the breakpoint is arranged to stop the graphics processing operations at the location of the breakpoint in the code and at least one of: permit a 
17.	The system of claim 12 wherein the debugging-related action is performing an interrupt that downloads data of memory indicating the state of the system at the time of the point of corruption during the graphics processing.  
18.	The system of claim 12 wherein the debugging-related action comprises logging the results of the determining as a binary value that represents corrupt or not corrupt of an image when at least one block of an image is found to be corrupt.
19.	(Currently Amended) The system of claim 12 comprising an inference kernel operated by the at least one processor and that performs operations to detect and isolate the conditions of the corruption comprising the feature extraction 
20.	(Currently Amended) At least one non-transitory computer-readable medium having stored thereon instructions that when executed cause a computing device to operate by:
obtaining image data of at least one image;
performing graphics processing to render the at least one image;
automatically determining whether the image data indicates a point of corruption in the , wherein the determining comprises preforming feature extraction on the at least one image that extracts features that indicate the existence of the corruption; and
automatically performing a debugging-related action using the point of corruption.
21.	The medium of claim 20 wherein the automatically determining comprises inputting image data gradients into a regression model equation that is trained on gradients of corrupted images.
22.	The medium of claim 20 wherein the automatically determining comprises analyzing an image block by block for the corruption.
23.	The medium of claim 20 wherein the automatically performing a debugging-related action comprises initiating a breakpoint that stops graphics processing or an interrupt that performs a dumping of data in memory that indicates the state of a system performing the graphics processing or both. 
24.	The medium of claim 23 wherein the action is performed during or just after a current frame is processed to be rendered and before the graphics processing of a next frame to be rendered is started.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “obtaining image data of one image (102), and performing graphics processing to render one image. The process of automatically determining whether the image data indicates a point of corruption in the graphics processing, is performed during or after graphics processing of the image or before the graphics processing of a next image. The corruption is partly due to operations to protect content of the one image from unauthorized access. A debugging-related action is automatically performed using the point of corruption. The feature extraction is performed on one image that extracts features that indicate the existence of the corruption”; in combination with all the elements of each independent claim as amended by Applicant on 10/30/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US  8443077 B1– Lappas- a hosting system that includes several nodes for hosting several virtual machines. The method identifies a particular size of disk volume to monitor within the hosting system. The method determines whether the number of disk volumes of the particular size that are (i) built on a set of hardware resources of a node of the hosting system and (ii) not allocated to a specific virtual machine falls below a threshold. When the number of disk volumes of the particular size falls below the threshold, the method determines at least one particular node on which to build a new disk volume of the particular size.

US 20040174998 A1- Youatt-system for encrypting and decrypting graphical or video data in digital form on a general purpose or specialized computer system, or other player device.

US 20170169602 A1– Blackmon- rendering an image uses a ray tracing technique to process graphics data for a region of interest of the image, and a rasterisation technique is used to process graphics data for other regions of the image. A rendered image can be formed using the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491